DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on September 13, 2022 is acknowledged.
Claims 28-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 13, 2022. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Zak et al. U.S. publication no. 2012/0245701 A1 (“Zak”) in view of Fisher et al. U.S. publication no. 2012/0172934 A1 (“Fisher”) and further in view of Sidebotham et al. U.S. publication no. 2012/0123553 A1 (“Sidebotham”).
Regarding claims 21, 22 and 25, Zak discloses an implant (12), comprising: a body (12, including 14, 16; see paragraph [0025]) comprising a bone/talus contact surface (i.e., ‘bottom surface’ 16b) and an articulation surface (18; e.g., paragraph [0020]); a stem (24) extending longitudinally [along an axis extending centrally through the center of the stem] from the bone/talus contact surface (16b) (e.g., see at least paragraph [0029]-[0033]); and a positioning stem (see annotated version of figure 1 below) extending longitudinally [along longitudinal axis central to said positioning stem] from the bone/talus contact surface (16b) at a first angle (the first angle being one of approximately 0 and 90 degrees or angled there between based on figure 1), wherein the positioning stem (annotated version of figure 1 below) is configured so as to be fully capable of preventing rotation of the implant (12) with respect to a bone/talus coupled to the implant (figure 1), wherein the body (12) defines a hole (see at least figure 2A; and paragraph [0032]) having a central opening (figure 2A) centered between the opening in the stem that extends from the bone contact surface and into the body (e.g., see at least figure 2A; and paragraph [0032]), the hole comprising a plurality of threads sized and configured to mate with the screw (e.g., see at least figure 2A; and paragraph [0032]). 

    PNG
    media_image1.png
    394
    582
    media_image1.png
    Greyscale

 Zak is silent regarding the stem comprising at least three expandable flanges substantially as claimed.
In the same field of endeavor, namely bone implants, for example at least in figure 8, Fisher teaches an expandable stem, expandable about a longitudinal axis and comprising a plurality of partially threaded flanges (e.g., paragraph [0052], that suggests the number of flanges may be 4 in the last sentence thereof, wherein 4 is at least 3), wherein each flange defines an internal partial thread sized and configured to interface with a screw (30) so that the at least three flanges expand from a first diameter to a second diameter by driving the screw (30) into engagement with each partial thread (e.g., figure 8), wherein the second diameter is greater than the first diameter (e.g., figure 8), and the screw (30) centered on an opening between the at least three flanges and arranged so as to be driven between the plurality of flanges from the second end of the plurality of flanges toward the first end of the plurality of flanges (e.g., figure 8) and into threaded engagement with the plurality of threads so as to expand the plurality of flanges to the second diameter (e.g., figure 8; and at least paragraphs [0084]).
Further in the same field of endeavor, namely bone implants, Sidebotham teaches concepts including the use of expandable stems or screws for joint prosthesis, wherein a bone contacting surface defines an opening into a body of the bone implant (e.g., see at least figure 25) in order enhance stability of stem placement using bone compression (e.g., see at least figures 23-25, etc.).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to try modifying the invention of Zak such that the connection between the stem 24 and screw 30 includes the expandable flange features taught by Fisher and Sidebotham (note Zak’s teaching for selectable known art alternatives for bone attachment means in paragraph [0033]) in order select an art known bone attachment means that includes the further known advantages of stability of stem retention using bone compression with predictable results and a reasonable expectation of success.

Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Zak et al. U.S. publication no. 2012/0245701 A1 (“Zak”) in view of Fisher et al. U.S. publication no. 2012/0172934 A1 (“Fisher”) in view of Sidebotham et al. U.S. publication no. 2012/0123553 A1 (“Sidebotham”) and further in view of Grotz U.S. patent no. 5,782,865.
Regarding claim 23, as described supra, Zak in view of Fisher in view of Sidebotham teaches the invention substantially as claimed.  Zak in view of Fisher in view of Sidebotham, as applied above, is silent regarding the first diameter is less than about 6mm and the second diameter is greater than or equal to about 6mm substantially as claimed.  In the same field of endeavor, namely orthopedic surgery, Grotz teaches an expandable stem (6) wherein the first diameter is less than about 6mm and the second diameter is greater than or equal to about 6mm (e.g., see at least col. 3, lines 41-48, especially line 48).  Moreover, Grotz teaches the sizing of the component as being a result effective variable selectable by one of ordinary skill in the art at the time of the invention as an obvious matter of design choice to meet the needs of a particular patient and/or application (e.g., see at least col. 3, lines 40-50).  Also note MPEP 2144.04.  It would have been obvious to one of ordinary skill in the art at the time of the invention to try sizing the first diameter less than about 6mm and the second diameter greater than or equal to about 6mm in order to select a size reasonable for an orthopedic application as a result effective variable for fit and function of the retention device that meets the sizing requirements of a specific patient and/or surgical procedure with predictable results and a reasonable expectation of success.
Regarding claim 24, as described supra, Zak in view of Fisher in view of Sidebotham teaches the invention substantially as claimed.  Zak in view of Fisher in view of Sidebotham, as applied above, is silent regarding the relationship between the length of the stem and body thickness substantially as claimed.  Grotz further teaches the expandable stem (6) extends a longitudinal distance from the bone contact surface (in a range from 2 to 20mm- col. 3, line 48), wherein the longitudinal distance (when in a subset of the disclosed range including 2 to 4mm) is less than or equal to a thickness of the body (3) between the bone contacting surface and the articulation surface (which is in a range 0.3 to 4mm, when in a subset of the disclosed range including 2 to 4mm).  It is additionally noted that Grotz expressly teaches the sizing of the component as being a result effective variable selectable by one of ordinary skill in the art at the time of the invention as an obvious matter of design choice to meet the needs of a particular patient and/or application (e.g., see at least col. 3, lines 40-50).  Also note MPEP 2144.04.  It would have been obvious to one of ordinary skill in the art at the time of the invention to try sizing the expandable stem with a longitudinal distance less than or equal to a thickness of the body between the bone contact surface and the articulation surface in order to select a size reasonable for an orthopedic application as a result effective variable for fit and function of the retention device that meets the sizing requirements of a specific patient and/or surgical procedure with predictable results and a reasonable expectation of success. 

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Zak et al. U.S. publication no. 2012/0245701 A1 (“Zak”) in view of Fisher et al. U.S. publication no. 2012/0172934 A1 (“Fisher”) in view of Sidebotham et al. U.S. publication no. 2012/0123553 A1 (“Sidebotham”) and further in view of Feiwell U.S. publication no. 2004/0186585 A1.

Regarding claim 26, for at least substantially the same rationale as discussed with regard to claim 21 above Zak in view of Fisher in view of Sidebotham teaches the invention including the implant (12 including 14, 16 of Zak) being a talar implant comprising all of the features substantially as claimed.
Zak in view of Fisher in view of Sidebotham is silent regarding a system including a tibial implant comprising a tibial stem and a first joint articulation surface substantially as claimed.  Zak teaches the implant as a hemi ankle implant, but admits that when more severe damage is done a total ankle replacement may be necessary (e.g., see at least paragraph [0042]).
In the same field of endeavor, namely bone implants, Feiwell teaches a system comprising a tibial implant (12 in figure 3 or 10 in figure 4, etc. seq.) comprising a tibial stem (e.g., see at least paragraph [0026]-[0027], wherein the disclosed screw or the like is the claimed tibial stem) and a first joint articulation surface (e.g., figures 3 and 4); and a talar implant (10 in figure 3 or 12 in figure 4, etc. seq.) comprising a body (40, seq.) defining a second joint articulation surface (e.g., figures 3 and 4, etc.).
It would have been obvious to one of ordinary skill in the art at the time of the invention to use an implant such as taught by Feiwell in an additional surgery when/if further intervention is needed for tibial damage over time used along with the implant of Zak in view of Fisher in view of Sidebotham with predictable results and a reasonable expectation for success.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Zak et al. U.S. publication no. 2012/0245701 A1 (“Zak”) in view of Fisher et al. U.S. publication no. 2012/0172934 A1 (“Fisher”) in view of Sidebotham et al. U.S. publication no. 2012/0123553 A1 (“Sidebotham”) in view of Feiwell U.S. publication no. 2004/0186585 A1 and further in view of Grotz U.S. patent no. 5,782,865.
Regarding claim 27, Zak in view of Fisher in view of Sidebotham in view of Feiwell teaches the invention substantially as claimed.  Zak in view of Fisher in view of Sidebotham in view of Feiwell, as applied above, is silent regarding the relationship between the length of the stem and body thickness substantially as claimed.  Grotz further teaches the expandable stem (6) extends a longitudinal distance from the bone contact surface (in a range from 2 to 20mm- col. 3, line 48), wherein the longitudinal distance (when in a subset of the disclosed range including 2 to 4mm) is less than or equal to a thickness of the body (3) between the bone contacting surface and the articulation surface (which is in a range 0.3 to 4mm, when in a subset of the disclosed range including 2 to 4mm).  It is additionally noted that Grotz expressly teaches the sizing of the component as being a result effective variable selectable by one of ordinary skill in the art at the time of the invention as an obvious matter of design choice to meet the needs of a particular patient and/or application (e.g., see at least col. 3, lines 40-50).  Also note MPEP 2144.04.  It would have been obvious to one of ordinary skill in the art at the time of the invention to try sizing the expandable stem with a longitudinal distance less than or equal to a thickness of the body between the bone contact surface and the articulation surface in order to select a size reasonable for an orthopedic application as a result effective variable for fit and function of the retention device that meets the sizing requirements of a specific patient and/or surgical procedure with predictable results and a reasonable expectation of success. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ferrari et al. U.S. publication no. 2008/0195233 A1 teaches an ankle joint wherein a talar surface is replaced using a stem and screw configuration extending along a longitudinal axis that is perpendicular with respect to a bone contact surface thereof (e.g., see at least figures 2-4).

This is a Continuation of Applicant's earlier Application No. 14/438,520.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA LYNN WATKINS whose telephone number is (571)270-1456. The examiner can normally be reached Mon. 4-9pm; Tues. 4-9pm; Thurs. 12-2pm, 4-8pm; Fri. 4-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCIA L WATKINS/Primary Examiner, Art Unit 3774